228 Ga. 315 (1971)
185 S.E.2d 387
DOWNS et al.
v.
WORTMAN et al.
26805.
Supreme Court of Georgia.
Submitted October 13, 1971.
Decided November 5, 1971.
Harvey A. Monroe, for appellants.
Hutcheson, Kilpatrick, Watson, Crumbley & Brown, Lee Hutcheson, for appellees.
NICHOLS, Justice.
This appeal arises from a habeas corpus case wherein the natural parents of an infant sought to recover parental custody of their child after signing a contract consenting to the adoption of such child. After hearing evidence the trial court awarded custody of the child to the natural parents. The appellants are the prospective adoptive parents.
The evidence adduced upon the hearing showed that the infant's mother was offered her plane fare to Illinois (where her parents lived) if she would sign the adoption agreement. There was a dispute as to whether she was offered such plane fare by the prospective adoptive parents through an intermediary or whether the intermediary offered to see that she had such plane fare himself. Held:
A contract wherein a mother of a child agrees to adoption of her child by another in consideration of a monetary consideration to herself is void as against public policy. See Savannah Bank &c. Co. v. Hanley, 208 Ga. 34 (65 SE2d 26). Where the monetary consideration is to flow to the child such a contract is not void as against public policy. See Savannah Bank &c. Co. v. Wolff, 191 Ga. 111 (11 SE2d 766).
Under the facts as shown by the evidence in the case sub judice the consent to the adoption, at least as to the natural mother, was not freely and voluntarily given as required by the Act of 1957 (Ga. L. 1957, p. 367) amending Code § 74-403 so as to preclude the right to withdraw such consent as a matter of right, since the consent was *316 based upon a contract which was void as against public policy.
Accordingly, the remand of the child to her natural parents was not error and the remaining enumerations of error which complain of numerous specific findings by the trial court which do not appear in the judgment present nothing for review.
Judgment affirmed. All the Justices concur.